EXHIBIT 10.42


JANUARY 10, 2007

Douglas L. Mann

Dear Doug,

We are excited about the possibility of your joining Vertis Communications.
Clearly you bring to us an enormous amount of experience, expertise, energy,
drive and proven results. Therefore, we are pleased to extend to you an offer to
join what we believe is one of the most successful and dynamic organizations in
targeted advertising, media, and marketing solutions. You have a unique
opportunity to participate in the positioning, growth and challenges offered by
our company.

Following are the summarized terms of our offer:

1.     Specifically, you will join Vertis Communications in the position of
Senior Vice President/General Manager - Advertising Inserts and will be
responsible for providing the leadership, vision and strategy needed to grow top
line revenue for the Advertising Inserts portion of the Company’s business.

2.     It is our understanding that you will resign from your current position
and begin work with Vertis Communications on Monday, February 5, 2007.

3.     Your starting base salary will be $350,000 annualized, distributed in an
amount of $13,461.54 bi-weekly on Fridays.

4.     In addition, should you begin your employment on or before February 5th,
2007, you will receive a signing bonus of $75,000, paid within the first 30
days. Should you choose to end your association with Vertis or should Vertis
terminate you for Cause as defined below prior to you completing one full year
of employment, you agree to repay this amount in full and agree Vertis may
offset such an amount against amounts owing to you at the end of your
employment.

5.     You will receive an automobile allowance of $990 per month or $11,880
annually.

6.     You will participate in the Employee Incentive Plan, with bonus
eligibility of 50% of your base salary. The details of this Plan, including your
plan objectives, will be discussed and refined after you have accepted this
offer.

7.     As an element of your compensation, the Company intends to grant to you
5,000 shares of the Company’s restricted common stock under the Vertis Holdings,
Inc. equity plan, subject to approval by the Company’s Board of Directors at its
next meeting. These shares of restricted stock would be subject to the Company’s
standard vesting provisions and restrictions on transfer. These provisions would
be more fully set forth in a Restricted Stock Agreement, to be entered into upon
the award of the shares.

8.     You will be eligible to participate in the company’s Deferred
Compensation Plan. Upon acceptance of this offer, the details of this Plan will
be provided to you.

9.     Your job performance will be reviewed annually. Merit increases are based
on performance and in accordance with the company’s current policy and
procedures.


--------------------------------------------------------------------------------


10.   You will be eligible for coverage under our group health, life insurance
and disability plans in accordance with the terms of those plans. Our health
insurance plans provide coverage for most medical, dental and vision expenses.
Several coverage options are available allowing you to select the program that
best meets your needs. Again, upon acceptance of this offer our benefit
brochures and more detailed and specific information will be provided to you
under separate cover.

11.   You will be eligible to participate in our 401K Plan within 15 days of
your hire date.

12.   You will be immediately eligible for all Vertis holidays, which are:

·      Thanksgiving Day

·      Day After Thanksgiving

·      Christmas Eve Day

·      Christmas Day

·      New Year’s Day

·      Memorial Day

·      Independence Day

·      Labor Day

13.   As a senior member of management, your personal time off will be covered
under our Executive Leave policy, which provides you up to 4 weeks of
compensated leave each year. (Leave cannot be accumulated from year to year).

14.   Vertis Communications requires that all employees take and pass a
pre-employment controlled substance screening prior to the beginning of
employment. Therefore, this offer is contingent upon the laboratory results of
that test. Details containing our testing procedures are included with this
letter.

15.   As appropriate for your position in senior management, this offer is
contingent upon the successful completion and results of comprehensive reference
and background checks.

Due to the highly sensitive nature of our business, we require all professional
and or management personnel to sign a Business Responsibility Agreement. This
Agreement is enclosed for your review. Please sign one copy of the Agreement and
return the other copy to me.

Federal requirements state that, at the time of your employment, you must
provide documentation establishing your identity and legal right to work in the
United States. Therefore, this offer is contingent on this validation.

We understand that you are not a party to any employment contract or agreement
which restricts your ability to devote the full range of your skills and
knowledge to Vertis Communications, or your right to engage in competition with
your present employer after the termination of your employment. If this
understanding is incorrect, please notify us immediately. Accordingly, our offer
is contingent upon our receipt and review of any such agreement.

Furthermore, should you accept this offer; there is no express or implied
contract of employment between you and Vertis Communications. You will be
employed for no particular period of time; you have the right to terminate your
employment at any time for any reason, and the company has a similar right. If
the Company terminates your employment for any reason other than for Cause, then
upon execution of a Separation and Release Agreement, you will receive severance
pay, in the form of payroll continuation of your annual base salary as of your
date of separation, for a period of twelve (12) months, less all legally
required deductions. “Cause” shall mean (i) gross negligence or willful
misconduct by you in connection with the performance of your duties that is
materially injurious to the Company, monetarily or otherwise, (ii) the
conviction of you by a court of competent jurisdiction for felony criminal
conduct or (iii) material violation by you of the non-disclosure of confidential
information or non-solicitation provisions of your Business Responsibility
Agreement.


--------------------------------------------------------------------------------


The terms of this offer of employment extended to you are outlined in this
letter and any additions or other changes must also be in writing.

Please acknowledge your receipt of this offer, acceptance of it and agreement
with the terms outlined above by signing the attached copy of this letter and
returning it to me.

I am sure you realize that this position provides you the opportunity to enhance
your already considerable skills. I am certain you will find your new role
challenging, rewarding and satisfying. We look forward to having you on the
Vertis Communications team.

Sincerely,

/s/ James G. Foley

 

James G. Foley

Vice President, Human Resources

Acknowledged:

/s/ Douglas L. Mann

 

 

Date:

                              

 

 

Consent to Drug Testing and Release of Claims

Forensic Drug Testing Custody and Control

U.S. Immigration & Naturalization Service I-9

Business Responsibility Agreement


--------------------------------------------------------------------------------


BUSINESS RESPONSIBILITY AGREEMENT

Dear Doug:

As you know, your position involves exposure and access to very sensitive areas
of Vertis Communications’ (“Vertis”) business, including confidential and
proprietary information. This letter confirms the terms and conditions of your
access to that information, and it reflects the agreement between you and Vertis
that compliance with these terms is essential to your employment with Vertis.
You also understand that the obligations of this letter are in addition to the
obligations set forth in Vertis’ current Employee Handbook.

In consideration of your employment or continued employment and your eligibility
for positions that give you access to Vertis’ confidential and proprietary
information, and for other consideration, you and Vertis agree as follows:

1.             Business Conduct.  In addition to the terms and conditions in
this Agreement, you will be subject to the Vertis Employee Handbook, including
any updates or changes, as well as all other policies and procedures of Vertis. 
You agree at all times to perform faithfully the duties assigned to you to the
best of your ability, experience and talents and you will not do any other work
that interferes with your responsibilities for Vertis.  Further, you represent
and warrant that you are not subject to any restrictions, limitations or
obligations that would prevent you from being able to fully perform the duties
assigned to you by Vertis.

2.             Confidentiality.   You acknowledge that the successful marketing
and development of Vertis products and services requires substantial time and
expense.  Such efforts generate valuable proprietary and confidential
information for Vertis that gives Vertis a business advantage over others who do
not have such information.  You acknowledge that during your employment with
Vertis you have developed and/or acquired and will develop and/or acquire
Confidential Information (as defined in this Agreement).  You will use your best
efforts and the utmost diligence to guard and protect all Confidential
Information of Vertis.  Vertis “Confidential Information” includes all
information about Vertis’ business which has not been made available generally
to the public by Vertis, whether or not it is reduced to writing.  It includes,
without limitation, any information about any Vertis customers; Vertis’
marketing methods, business plans and related data; the costs of any materials,
the prices, discounts or terms at which it sells its products or services;
manufacturing and sales costs; financial information; compensation paid to
employees, and other proprietary information and trade secrets. You will not, at
any time during or after your employment by Vertis, disclose or use for the
benefit of any other person or entity any Vertis Confidential Information.  If
your employment by Vertis is terminated for any reason, you will leave with
Vertis any and all Company and personal records, papers, electronic media and
materials, which contain or otherwise disclose Vertis Confidential Information.

3.             Discoveries and Inventions. You will promptly report to Vertis
any and all discoveries, inventions or improvements of any nature, whether or
not patentable, which you discover, conceive or make during the period of your
employment, which relate to the business of Vertis. All such discoveries,
inventions and improvements will be the sole and exclusive property of Vertis.
During or after your employment with Vertis, you will execute any documents
Vertis deems necessary for the protection of its interest in discoveries,
inventions and improvements.


--------------------------------------------------------------------------------


4.             Conflicts of Interest. You will avoid actual, perceived or
potential conflicts of interest with Vertis’ business. In this regard, you agree
not to accept any cash or cash equivalents, no matter what the value or accept
any gifts, entertainment or gratuities with a value over $100.00 from actual or
prospective customers, suppliers, competitors or others with whom Vertis has
business relationships.  In addition, you agree not to have directly or
indirectly, financial interests in competing or supplying companies which could
affect your duties to Vertis.  If any actual or potential conflict of interest
arises, you agree to report them immediately in writing to an officer of Vertis.

5.             Company Property. All equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, mailing lists, calendars, card
files, rolodexes, and all other written and graphic records affecting or
relating to the business of Vertis, regardless of the medium in which such
information is stored (“Company Property”) shall be and remain the sole and
exclusive property of Vertis You agree not to remove any things or documents
from Vertis’ premises at any time unless those things or documents are necessary
to those duties, which you must perform outside of Vertis’ premises. In the
event of termination of employment with Vertis for any reason, you shall
promptly deliver to Vertis all Company Property, which are or have been in your
possession. You shall not maintain any copy or other reproduction whatsoever of
any of the items described in this section after the termination of employment.

6.             Employee Solicitation. You agree that Vertis invests substantial
time and effort in assembling its personnel.  You agree that during your
employment and for a period of one (1) year after its termination for any
reason, you will not directly or indirectly solicit any employee of Vertis for
employment in any capacity by yourself or another company.

7.             Customer Solicitation. You agree that Vertis’ relationships with
its customers are solely the assets and property of Vertis. You agree that
during and for a period of one (1) year following termination of your employment
with Vertis for any reason, you will not directly or indirectly solicit,
contact, serve or have any dealing with or attempt to solicit, contact serve or
have any dealing with any of Vertis’ customers with whom you had material
contact on behalf of Vertis during the twelve (12) month period before your
termination. “Material contact” means: (i) direct personal contact with customer
for the purpose of selling Vertis’ products or services to the customer or (ii)
any direct supervision of the direct personal contacts other employees of Vertis
may have with customers.

8.             Non-Competition.  You agree that during and for a period of one
(1) year following termination of your employment with Vertis for any reason,
you will not, for yourself or as a stockholder, director, officer, partner,
agent or employee of any other person, firm or corporation, directly or
indirectly, render any services in connection with the manufacture, development,
sale or servicing of any product or service competitive with, or usable for
substantially the same purposes as, any product or service manufactured or sold
or in the process of development by Vertis or, for a period of one (1) year
following said termination date, solicit from or service the accounts of any
customer of Vertis.  This section shall not preclude any investment in a
security listed in a national securities exchange, if such investment is limited
to not more than one percent (1%) of the outstanding value of such security.

9.             Interpretation of Obligations. If any provision of this Agreement
is held to be invalid, void or unenforceable, the remaining provisions will
remain in effect and will not be affected, impaired or invalidated. If a court
should determine that any restrictive provision in this Agreement is
unenforceable because of over-breadth, then the court will modify the provision
to make it reasonable and enforceable under the circumstances.

10.           Injunctive Relief. You acknowledge that should you violate any of
the provisions in this Agreement, it will be difficult to determine the
resulting damages to Vertis and that monetary damages would not be adequate in
any event. In addition to any other remedies it may have, Vertis shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damage.


--------------------------------------------------------------------------------


11.           Term of Employment. Your employment with Vertis is not for a
specified term, but is an employment-at-will.  You are free to terminate your
employment at any time, with or without cause, and with or without advance
notice and Vertis retains the same rights.

12.           Other Employment After Termination. You acknowledge the
restrictions in this Agreement are reasonably designed to protect Vertis’
Confidential Information and other legitimate business interests.  You
acknowledge and represent that you have substantial experience and knowledge
such that you can readily obtain subsequent employment, which does not violate
this Agreement.  You also agree that Vertis may notify any of your future or
prospective employers as to the existence and provision of this Agreement and as
to its intention to enforce its rights.

13.           Miscellaneous. This Agreement is governed by and construed in
accordance with the laws of the State of Maryland.  If any legal action is
necessary to enforce the terms or conditions of this Agreement, the parties
agree that the Courts of the State of Maryland shall have proper venue and
jurisdiction for the bringing of such action. The provisions of this Agreement
are the entire Agreement between the parties and supersede all prior or
contemporaneous agreements related to the subject matter and may be modified
only in writing executed by the parties.  Waiver of any default or breach of
this Agreement shall not constitute a waiver of any other default or breach. 
You acknowledge that your obligations under this Agreement are unique and
personal.  Therefore, you may not assign any of your rights or delegate any of
your duties or obligations under this Agreement.  Vertis may assign its rights,
duties or obligations under this Agreement to any person or entity with whom it
has merged or consolidated, or to whom it has transferred all, or substantially
all, of its assets or as a consequence of a corporate reorganization or merger.

You certify that you have read this Agreement, studied it, and have had
sufficient opportunity to ask questions, and understand all rights and
obligations under the Agreement.  You also certify that you had the option of
seeking legal counsel regarding this Agreement prior to execution.  If this
Agreement is acceptable to you, please sign the enclosed copy and return it to
Jim Foley.

Sincerely,

/s/ James G. Foley

 

James G. Foley

Vice President, Human Resources

Accepted and agreed to on                          ,               

By:

/s/ Douglas L. Mann

 

             Douglas L. Mann

 


--------------------------------------------------------------------------------